Citation Nr: 1520729	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-01 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for residuals, status post arthroscopic repair, recurrent dislocations, with pain, degenerative changes glenohumeral joint, postoperative appliance in the humeral head, well healed surgical scars, left shoulder.  

2.  Entitlement to an increased rating in excess of 10 percent for adult-onset, idiopathic epilepsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to May 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran appealed the issue of entitlement to an increased rating for mood disorder/anxiety disorder, not otherwise specified.  A February 2014 rating decision assigned a higher rating of 50 percent effective April 8, 2013.  Prior to certification of the appeal, in written correspondence dated and signed in February 2014, the Veteran withdrew the issue of entitlement to an increased rating for mood disorder/anxiety disorder.  The issue is not before the Board for appellate consideration.  38 C.F.R. § 20.204 (2014).


FINDING OF FACT

The Veteran died in September 2014 during the pendency of the appeal.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal for increased ratings for service-connected left shoulder disability and for idiopathic epilepsy at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.1106, 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  Social Security Administrative Data shows that the Veteran died on September [redacted], 2014.  The Board's own research reflects an obituary for the Veteran with a date of death of September [redacted], 2014.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).


ORDER

The appeal for entitlement to an increased rating for left shoulder disability is dismissed.

The appeal for entitlement to an increased rating for idiopathic epilepsy is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


